DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 02/04/2021.
 	
Claims 1-20 are currently pending. Claims 1, 8, and 15 have been amended. Claims 1, 8, and 15 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claim Rejections - 35 USC § 103

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


a.	Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et (US 20170212735) in view of Hyatt et al. (US 20160034588).

As to Claim 1:
Levi teaches a computer-implemented method (the Abstract) comprising: 

receiving, on a computing device, a selection of at least a portion of a webpage (select a visual or graphical region displayable by the web technology; paragraphs 0009-0012);

extracting code associated with the selected portion of the webpage (isolate client-side code (e.g., base web code, style and formatting code, scripting code, etc.) related to the selected region or portion …  various pieces of client-side code may be executed … automatically create mock server-side code … the isolated client-side code and the mock server-side code may be packaged to create a fully displayable and executable web technology that relates to the selected visual or graphical region; paragraphs 0010-0012, 0014-0018, 0021, and 0022);

monitoring network traffic associated with the selected portion of the webpage (selected region or portion … various pieces of client-side code may be executed that cause communication with a remote server and data that is sent to and received from the remote server may be analyzed; paragraph 0010, 0017-0020, and 0043-0046);

generating one or more webpage components based upon, at least in part, the extracted code and the monitored network traffic associated with the selected portion of the webpage (web code replicator 142 may identify HTML code or HTML elements that are related to the indicated region … access and analyze the DOM structure … representing and interacting with web objects, e.g., created based on various HTML elements; paragraphs 0025-0028).
Levi, however,  does not teach the following limitation:

Hyatt teaches the generating comprises including personalized data in one or more webpage components, wherein the personalized data is pull out from database maintaining the user’s activity (maintaining a database of user profiles based, respectively, on user interaction with third-party systems and may be integrated for use with or for accessing an Enterprise (or Enhanced) Resource (or Relationship) Management (ERM) system or a Customer Resource Management (CRM) system. ERM as used herein refers generally to the management of relationship information from any or all of an organization's customers, suppliers, business partners and employees and may include sales force automation, supply chain management and other useful tools for the enterprise or concern. In one manner of operation the ERM accesses a unique user profile associated with a unique user. The ERM includes an agent software module executing on a processor that is adapted to collect, preferably automatically, data associated with the unique user. The agent collects the data based at least in part on the unique user's interaction with a system unassociated with the first system. For example, an unassociated application may be Microsoft Outlook. The agent evaluates the collected data and searches available databases to identify potential items of interest to the unique user based at least in part on the unique user profile and the collected data. The agent then determines a set of predicted items of interest to the unique user from the identified potential items of interest. For instance, based on the user's recent activities and strength of relationship scoring, the agent identifies articles and the like of greater interest than other potential items of interest. The ERM presents, e.g., a display associated with a client device, data representing the set of predicted items of interest. For example, the data may include articles identified as having person names and/or company names determined to match contact records associated with the unique user profile; paragraph 0088).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levi with Hyatt because it would have provided the enhanced capability for cultivating relationships and delivering content and enhanced tools to advance business and personal pursuits through leveraging relationship data.

As to Claim 2:
Levi teaches selecting the at least a portion of the webpage; and dragging the selected portion of the webpage to a droppable area within a user interface (the user to select a region of the displayed content … the user to interact with the displayed content "over top" of the displayed content, e.g., by moving a pointer to one point on the displayed content and dragging or drawing to indicate a region of the displayed content; paragraphs 0024).  As to Claim 3:
Levi teaches receiving architectural information associated with one or more webpage components (Client system 130 may include at least one computing device that is capable of communicating with at least one server device or system, for example, server system 110. The term "system" may be used to refer to a single computing device or multiple computing devices that communicate with each other (e.g., via a network) and operate together to provide a unified service. Client system 130 may include a manner to access and download client-side code (e.g., 112, 114, 116) of the web technology from server system 110, and save it locally on the client system 130, e.g., as code 132, 134, 138. Such a client-side code download may be performed by a web browser (e.g., running in full user mode, or a "headless" mode), by lower level web based access commands (e.g., similar to those used by web browsers), or by a mobile application download tool such as an app store; paragraph 0019).  As to Claim 6:
Levi teaches extracting code associated with the selected portion of the webpage includes extracting markup code associated with the selected portion of the webpage (Web technology replication tool 140 may, at various times, execute or run the locally-saved client-side code … allow the user to select said visual or graphical region; paragraphs 0023-0026).

As to Claim 7:
Levi teaches monitoring the network traffic associated with the selected portion of the webpage includes monitoring one or more server-side requests and one or more server-side responses associated with the selected portion of the webpage (selected region or portion … various pieces of client-side code may be executed that cause communication with a remote server and data that is sent to and received from the remote server may be analyzed; paragraph 0010, 0017-0020, and 0043-0046).

As to Claims 8-10, 13, and 14:
Refer to the discussion of Claims 1-3, 6, and 7 above, respectively, for rejections. Claims 8-10, 13, and 14 are the same as Claim 1-3, 6, and 7, except Claims 8-10, 13, and 14 are medium Claims and Claims 1-3, 6, and 7 are method Claims.



As to Claims 15-17 and 20:
Refer to the discussion of Claims 1-3 and 6 above, respectively, for rejections. Claims 15-17 and 20 are the same as Claim 1-3 and 6, except Claims 15-17 and 20 are system Claim and Claims 1-3, 6, and 7 are method Claims.


b.	Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al in view of Hyatt et al., and further in view of Komine et al. (US 7877445).
As to Claim 4:
The combination of Levi and Hyatt does not teach the following limitation:

Komine teaches visually recognizing a webpage component associated with the at least a portion of the webpage via a visual recognition system (Col.9, lines 36-51).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Komine with Levi as modified by Hyatt because it would have provided the enhanced capability for obtaining, retaining, and distributing a Web page as a work screen used in collaborative work among the terminal apparatuses. 


As to Claim 5:
The combination of Levi with Hyatt does not teach the following limitation:

Komine teaches providing one or more suggestions for similar webpage components based upon, at least in part, visually recognizing the webpage component associated with the selected portion of the webpage (see Fig.14 and the associated discussion).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Komine with Levi as modified by Hyatt because it would have provided the enhanced capability for obtaining, retaining, and distributing a Web page as a work screen used in collaborative work among the terminal apparatuses. 

As to Claims 11 and 12:
Refer to the discussion of Claims 4 and 5 above, respectively, for rejections.

As to Claims 18 and 19:
Refer to the discussion of Claims 4 and 5 above, respectively, for rejections.

Response to Arguments


4.	Applicants’ arguments filed 02/04/2021 have been fully considered but are moot in view of the new ground(s) rejection.

Conclusion


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176